UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2008 CORNERSTONE REALTY FUND, LLC (Exact name of registrant as specified in its charter) Maryland 333-63656 33-0827161 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1920 Main Street, Suite 400 Irvine, CA 92614 (Address of principal executive offices) (949) 852-1007 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events As previously reported, we sold our property located at 3170-3190 MacArthur Boulevard, Northbrook, Illinois, commonly known as “ Sky Harbor Business Park” for $3.2 million to an unaffiliated party.We will pay a special distribution from the sale proceeds.Each unit holder of record as of February 1, 2008 will be paid $10.00 per unit on April 15, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORNERSTONE REALTY FUND, LLC By: CORNERSTONE INDUSTRIAL PROPERTIES, LLC Its Managing Member By: CORNERSTONE VENTURES, INC. Its Manager By: /s/ TERRY G. ROUSSEL Terry G. Roussel, President Dated:February 11, 2008
